Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	This communication is responsive to the Amendment filed 1/5/2021.
2.	Claims 1-7 are pending in this application. Claims 1 and 7 are independent claims. 
3.	Claims 1-7 are allowed.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or fairly suggest a touch screen configured to detect a drag operation of a user; a display; and a processor configured to control the display to display at least one of a plurality of home screens on which icons for starting up applications are arranged, determine, from the drag operation, a movement amount for switching among the plurality of home screens so that a scroll amount of the displayed home screen is consistent with the movement amount of the drag operation, and control a scrolling among the plurality of home screens on the display based on the determined movement amount for switching among the plurality of home screens such that at least a part of each of the two of the home screens is displayed simultaneously, wherein the processor is configured to cause the display to display simultaneously a first graphical representation indicating the plurality of home screens and a second graphical representation, the second graphical representation indicating a location of a home screen currently being displayed on the display relative to the plurality of home screens; and wherein the first graphical representation and the second graphical representation are displayed on the display to be smaller than and to be outside the home screen currently being displayed on the display.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAWN N TILLERY whose telephone number is (571)272-6480.  The examiner can normally be reached on M-Th 8:00a - 6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RASHAWN N TILLERY/Primary Examiner, Art Unit 2174